DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the peripheral portion in the image” and it is unclear which part this references. Claim 1 previously references “a peripheral portion of the pattern in the image” and later as just “the peripheral portion” which are interpreted as being the same part. It is unclear if “the peripheral portion in the image” refers to “a peripheral portion of the pattern in the image”/ “the peripheral portion” as described in claim 1, or another peripheral portion.
Claim 8 recites “a next process” however it is unclear if this refers to the same process as “a next process” previously cited in claim 1 or another process. This is interpreted to mean any next process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arizuka (JP2015035509, made of record on the IDS dated 3/4/2020, see translation provided) modified by Yamaguchi (US 2016/0001492).
Regarding claim 1, Arizuka meets the claimed, A method of controlling an imprint apparatus that performs an imprint process to form a pattern on an imprint material by using a mold on a shot region of a substrate, (Arizuka [0018] describes a patterning process by contacting a mold with resin droplets on a substrate) the method comprising: inspecting to determine whether to continue or stop a series of imprint processes during the series of imprint processes, (Arizuka [0021] describes an inspection process to stop or continue an imprint process) wherein the inspecting includes; capturing an image of the pattern formed on the shot region by the imprint process, (Arizuka [0031] describes inspecting image information as well as reflected light from the pattern structure and peripheral portion of the pattern) obtaining, by comparing a position of a peripheral portion of the pattern in the image obtained in the capturing and a design value of the position of the peripheral portion, an extrusion amount of the imprint material from the shot region due to the imprint process, (Arizuka [0030] describes that the presence of a protrusion “extrusion amount” of the pattern can be determined by comparing the measurement of where the peripheral portion of the pattern structure is against design information or “design value”)  and determining, based on information indicating a change in the extrusion amount over a plurality of imprint processes, (Arizuka [0032] describes that the distance the side of the protruding part “extrusion amount” has changed and increased can be determined) a next process to transition from a current process upon stopping the series of imprint processes (Arizuka [0027] teaches that after the presence of the protruded material is determined, the next process is determined.) 
Arizuka does not describe in a lot including a plurality of substrates.
Analogous in the field of imprint methods, Yamaguchi meets the claimed, in a lot including a plurality of substrates (Yamaguchi [0052]-[0053] describe repeating the imprint process multiple times on a plurality of wafers.)
The courts have held that combining known processes according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the process of Arizuka to be performed on a plurality of wafer substrates as described in Yamaguchi in order to form imprint patterns on all of the wafers, see Yamaguchi [0052].
Regarding claim 2, Arizuka meets the claimed, The method according to claim 1, wherein the information includes a rate of change in the extrusion amount (Arizuka [0032] describes information regarding the change and increase in the protrusion.)
Regarding claim 3, Arizuka meets the claimed, The method according to claim 1, wherein the information is information indicating a change in a maximum value of a distance between each position of the peripheral portion of the pattern and a design value of each position of peripheral portion of the pattern in the image (Arizuka [0032] describes information about the shape of the protrusion can be generated from the distance and position of points on the protruding part.)
Regarding claim 4, Arizuka meets the claimed, The method according to claim 1, wherein the information is information indicating a change in an area of a pattern protruding from a design line of the peripheral portion of the pattern in the image (Arizuka [0030] and [0032] describes a change in the shape “area” of a protrusion from a reference “design line” of a peripheral portion.)
Regarding claim 5, Arizuka meets the claimed, The method according to claim 1, further comprising: determining whether the extrusion amount is normal or abnormal based on the information, (Arizuka [0030] describes that the presence “abnormal” or absence “normal” of the protrusion “extrusion amount” is determined)
No single embodiment of Arizuka meets the claimed, wherein in a case in which the extrusion amount is determined to be abnormal in the determining, the next process is a process selected from a process to clean the mold, a process to exchange the mold with another mold, and a process to cancel the series of imprint processes of the lot, however, Arizuka [0037]-[0039] describes an embodiment where the protrusion amount is detected and spreads onto the side of the mold as foreign matter or an “abnormal” amount, then the imprinting process is either stopped or the mold is cleaned, see Arizuka [0041].
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the detection of the extrusion amount as described in the first embodiment of Arizuka with the process of stopping or cleaning as described in Arizuka in order to prevent defects and damages in the final product, see Arizuka [0040]-[0041].
Regarding claim 14, Yamaguchi meets the claimed, The method according to claim 1, wherein the inspecting is further comprising: predicting an imprint process count (Yamaguchi [0035] describes storing a number of imprint processes and the change in the shape) at which the extrusion amount will reach over a tolerance based (Yamaguchi [0054] and [0057] describe detecting when defects such as residual resin adhering to the mold, i.e., extrusion, exceed a reference value) on the information indicating the change in the extrusion amount over the plurality of imprint processes; (Yamaguchi [0035] describes storing a number of imprint processes and the change in the shape) and determining, based on the imprint process count, the next process to transition from the current process upon stopping the series of imprint processes (Yamaguchi [0045] describes setting the number of imprint processes based on the shape change information and Yamaguchi [0053] and [0057] describes performing an inspection process based on the number of imprints and determining if cleaning is necessary.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Arizuka with the imprint process count of Yamaguchi in order to determine if defect inspection and cleaning steps are needed, see Yamaguchi [0054] and [0060]. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Arizuka as modified by Yamaguchi and in further view of Chang (US 2002/0019729).
Regarding claim 7, Arizuka [0037]-[0039] describes cleaning the mold or cancelling the process but does not describe who makes the selection and does not meet the claimed, The method according to claim 5, wherein the selection of the next process from the process to clean the mold, the process to exchange the mold with the other mold, and the process to cancel the series of imprint processes of the lot is made in accordance with a selection instruction by a user.
Analogous in the field of inspection processes, Chang meets the claimed, The method according to claim 5, wherein the selection of the next process from the process to clean the mold, the process to exchange the mold with the other mold, and the process to cancel the series of imprint processes of the lot is made in accordance with a selection instruction by a user (Chang [0010]-[0011] describes that an inspection engineer “user” can inspect for defects and determine if the defect is intolerable and not continue the process.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the process of selecting the next step as described in Arizuka with the process of a user selecting the next step as described in Chang in order to create an accurate pattern, see Chang [0009].
Regarding claim 8, Arizuka describes detecting the rate of change in the extrusion amount (Arizuka [0032] describes information regarding the change and increase in the protrusion) and the process to cancel the series of imprint processes of the lot is selected as the next process Arizuka [0037]-[0039] describes the imprinting process is either stopped or the mold is cleaned when an abnormal amount is detected) but does not describe a process of cancelling the process after meeting a threshold and does not meet the claimed, is greater than a threshold, the process to cancel is selected as the next process.
	Analogous in the field of inspection processes, Chang meets the claimed, is greater than a threshold, the process to cancel is selected as the next process (Chang [0011] describes a process of inspecting a lithography mask for detects and if the defects fall outside a tolerance “threshold” the process is not continued until the mask passes the inspection.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the process of inspecting the rate of change of the extrusion amount as described in Arizuka with the process of stopping the process when defects fall outside tolerance levels as described in Chang in order to create an accurate pattern, see Chang [0009].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arizuka (JP 2015035509 made of record on the IDS dated 3/4/2020, see translation provided) as modified by Yamaguchi and in further view of Hauptmann (US 2017/0363969).
Regarding claim 10, Arizuka does not describe the frequency of the inspection and does not meet the claimed, The method according to claim 1, wherein the inspecting is performed on only some of the plurality of substrates of the lot.
	Analogous in the field of lithography defect inspection, Hauptmann meets the claimed, The method according to claim 1, wherein the inspecting is performed on only some of the substrates of the lot (Hauptmann [0075] describes that an inspection process for detecting defects can be performed on only some substrates.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the inspection method of Arizuka with only inspecting some of the substrates as described in Hauptmann in order to provide a routine sampling basis or to identify specific problems with substrates, see Hauptmann [0075].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arizuka as modified by Yamaguchi and in further view of Ogura (US 2015/0338751).
Regarding claim 11, Arizuka does not meet the claimed, The method according to claim 1, wherein the inspecting is performed on only some shot regions of a plurality of shot regions of the substrate.
Analogous in the field of lithography inspection, Ogura describes a process of measuring displacement of samples on a substrate meets the claimed, The method according to claim 1, wherein the inspecting is performed on only some shot regions of a plurality of shot regions of the substrate (Ogura [0018] describes detecting positions of only a sample of shot regions on a substrate rather than every shot region on the substrate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to perform the inspection method of Arizuka on only some sample shots in the substrate as described by Ogura in order to avoid errors caused by heat generated from unnecessary movements, see Ogura [0022].

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that Arizuka does not disclose an inspection is performed “during a series of processes” and “the series of processes is stopped in the middle to determine the next process” but this is not what is required by the claim. The claim only requires a determination on whether to continue or stop somewhere during a series of imprint processes. It does not specifically require that this be between substrates. Yamaguchi describes multiple wafers and Arizuka describes continuing or stopping an imprint process. It would be within the ability of a person of ordinary skill in the art to simply repeat the process of Arizuka across multiple wafers as described in Yamaguchi. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744